Citation Nr: 1100798	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas where the RO granted service connection for hepatitis C 
and assigned the initial rating.  The Veteran had a hearing 
before the Board in October 2009 and the transcript is of record.  
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

At his personal hearing, the Veteran raised a claim for 
special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound but 
these issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran claims his hepatitis C is more severe than currently 
rated.  Specifically, the Veteran testified before the Board in 
October 2009 that his hepatitis causes fatigue, dizziness, 
vomiting, weight loss, and other symptoms "90 percent of the 
time."  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination in 
January 2007, nearly four years ago.  Since that time, voluminous 
medical treatment records have been associated with the claim's 
folders with various complaints of fatigue, dizziness, vomiting, 
skin rashes, and other symptoms.  Many of these symptoms, 
however, have been associated with other diagnoses.  It is 
unclear solely from the record what manifestations are 
specifically attributable to the Veteran's hepatitis C.

In light of the Veteran's testimony and the additional treatment 
records, the Board concludes a new VA examination is necessary.  
See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a 
medical examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 
(2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that 
VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment); 
Schafrath, 1 Vet. App. 589. 

In this regard, when readjudicating the current claim the AOJ 
should be aware of the fact that the United States Court of 
Appeals for Veterans Claims (Court) in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) held that "when it is not possible to 
separate the effects of the [service-connected condition and the 
non-service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."

The Board further notes that since the August 2008 Statement of 
the Case (SOC), voluminous VA outpatient treatment records have 
been associated with the claim's folders.  The Board further 
notes that the voluminous additional treatment records were 
associated with the claims folder prior to certification of the 
issue on appeal to the Board.  

If a SOC is prepared before the receipt of further evidence, a 
supplemental statement of the case (SSOC) must be issued to the 
Veteran, as provided in 38 C.F.R. § 19.31 (2010), unless the 
additional evidence is duplicative or not relevant to the issue 
on appeal.  38 C.F.R. § 19.37(a) (2010).  

In this case, the additional and non-duplicative medical evidence 
concerns on-going treatment for the Veteran's various symptoms as 
described above.  The AOJ has never considered this evidence, nor 
has the Veteran waived local jurisdictional review.  See 
38 C.F.R. § 19.37(a).  The Veteran, during his hearing before the 
Board, indicated he would waive local jurisdictional review of 
additional submitted documents at that time.  This waiver, 
however, did not encompass documents already associated with the 
claim's folders since the 2008 SOC.  Therefore, in accordance 
with 38 C.F.R. § 19.37(a), the case is returned to the AOJ for 
consideration and the issuance of a SSOC.

Given the Veteran's claims regarding receiving ongoing treatment 
for his hepatitis C at the VA Medical Center in North Little 
Rock, Arkansas, while the appeal is in remand status the AOJ 
should also take this opportunity to obtain his post-June 2009 
records from that facility.  See 38 U.S.C.A. § 5103A(b) (West 
2002).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain the Veteran's medical records from 
the VA Medical Center in North Little Rock, 
Arkansas from June 2009 to the present.  
Efforts to obtain the requested records 
should be ended only if it is concluded that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.  All actions to obtain the 
requested records should be documented fully 
in the claim's files.  Because these are 
Federal records, if they cannot be located or 
no such records exist, a memorandum of 
unavailability must be associated with the 
claim's files and the Veteran should be 
provided with a copy of that memorandum.

2.  After undertaking the above development 
to the extent possible, make arrangements 
with an appropriate VA medical facility for 
the Veteran to be afforded a hepatitis C 
examination.  The claim's folders are to be 
provided to the examiner for review in 
conjunction with the examination and a note 
that they were reviewed should be included in 
the examination report.  All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the AMIE 
worksheet for rating hepatitis C, the 
examiner is to thereafter provide a detailed 
review of the Veteran's history, current 
complaints, and the nature and extent of his 
hepatitis C.  In providing the requested 
opinion, the examiner should attempt 
reconcile which of the Veteran's claimed 
symptoms, including fatigue, dizziness, 
vomiting, and weight loss, are attributable 
to his hepatitis C and which are not.  If the 
examiner is not able to make that distinction 
for any of the specifically enumerated 
adverse symptomatology he should state so.

3.  After undertaking the above development, 
the Veteran should be provide with updated 
Veterans Claims Assistance Act of 2000 (VCAA) 
notice in accordance with the Court's holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010).

4.  Thereafter, the claim should be 
readjudicated.  Such readjudication should 
take into account whether "staged" ratings 
are appropriate and whether the Veteran's 
hepatitis C should be rated based on the 
totality of his claimed adverse 
symptomatology.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Mittleider, supra. 

5.  If any of the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence received 
since the August 2008 SOC, and any evidence 
not received, and all applicable laws and 
regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of 
time should be allowed for response before 
the appeal is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

